DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  line 3 reads “… attached to to said skin surface … .” The redundant “to” should be removed.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  the last line recites “activaes” which appears to be a misspelling of “activates.”  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  line 2 recites “reciving” which appears to be a misspelling of “receiving.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites “expecting sexual intercourse in the next 12 hours.” It is unclear what actually has to happen in order for this limitation to be met. Expectation of a future event is a mental evaluation of probability, and it is unclear what perceived probability would trigger this limitation. The Examiner respectfully suggests that the claimed method steps should be limited to what is actually done as part of the method, rather than invoking vague, unmeasurable mental processes leading up to the method. 
	Claim 15 recites “stopping said delivering when said subject wishes to ejaculate.” It is unclear whether this somehow requires the device to “know” or sense that the subject wishes to ejaculate, or if rather it simply refers to the subject’s mental state during the method step. Similar to the issue with claim 10 above, the Examiner respectfully suggests that a method claim should recite the actual method steps themselves, and that a subjective mental state during a step is not objectively measurable and doesn’t otherwise change the step itself. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 5,562,717 to Tippey et al. (hereinafter “Tippey”) in view of US Publication No. 2013/0116742 A1 to Lavoisier (hereinafter “Lavoisier”) in view of US 2014/0324120 A1 to Bogie et al. (hereinafter “Bogie”).
	Regarding Claims 1-3 and 6, Tippey discloses a device (FIG. 10; col. 10, line 26: "electro-stimulation apparatus"), comprising: 
a skin patch (FIG. 8; col. 12. lines 60-61: "woven or knitted conductive cloth 80, coated in a conductive adhesive gel 81"), configured to attach to the skin surface of the perineum of a subject (FIGS. 8 and 10; col. 13, lines 15-18 "the perineal surface electrode as described with reference to FIG. 8, is shown positioned over the perineal body of a patient"), wherein the skin patch contains an electrode (FIG. 8; col. 12, lines 59 "Referring to FIG. 8, a structure of an electrode pad is shown") configured to deliver electrical impulses transcutaneously (FIG. 10; col. 11, lines 64-65 "transcutaneous electrode pads suitable for perineal application") to one or more of the bulbospongiosus muscle, the bulbocavernosus muscle, the ischiocavernosus muscle, and to the neuromuscular junction of the nerves innervating the ischiocavernosus and bulbospongiosus muscles of the subject (FIG. 10; col. 13, lines 15-19 "the perineal surface electrode as described with reference to FIG. 8, is shown positioned over the perineal body of a patient to provide stimulation to the dorsal and perineal branches of the pudendal nerve 301" and col. 5, lines 60-67 "re-establish neuronal motor and sensory control and to increase the population and fatigue resistance of the type I postural muscle fibres which are responsible for urethral and anal closure. Provision is also made within the preset parameters to strengthen the type II muscle fibres responsible for additional effort, support and reflex closure during physical stress conditions"), and 
an electronic circuit housing attached to said second surface of the skin patch comprising a battery and electronic circuitry including a controller connected to the battery (conducting wire 84 and stud 85; FIG. 8; col. 12, line 65 - col. 13, line 6 "conducting wire 84, in the form of a pigtail lead is electrically and physically attached to the cloth 80. A drive signal is transmitted along the pigtail to drive the electrode. The electrode pad has a press-stud 85 ... The stud may be electrically conducting and contact the cloth 80 such that a drive signal may be supplied via the stud in addition to or in alternative to the pigtail lead 84"; see also FIGS. 1-2: col. 10, lines 31-36 "a drive unit 1 comprises a portable case 2 which contains an electric battery power supply, 4, and electronics (not shown in FIG. 1)."; also see e.g. intensity control 13) wherein the device is shaped and sized to be attached to the skin surface of the subject (FIGS. 8 and 10; col. 13, lines 15-18 "the perineal surface electrode as described with reference to FIG. 8, is shown positioned over the perineal body of a patient").
Tippey fails to specifically teach two electrodes. However, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention was made to increase the number of electrodes, since a mere duplication of essential working parts of a device involves only routine skill in the art and is not generally itself a patentable advance. See MPEP § 2144.04. The motivation for doing so would be, at a minimum, to allow for more customized electrode placement on the user to accommodate varying body sizes and/or to increase the possible treatment area size. Additionally/alternatively, Lavoiser teaches a similar invention for stimulating urogenital muscles to treat a variety of urogenital conditions including the use of multiple electrodes (22). It would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Tippey to include two (or more) electrodes since it would amount to mere duplication of essential working parts of a device which involves only routine skill in the art and is not generally itself a patentable advance (see MPEP § 2144.04) and/or because Lavoiser teaches that a configuration for a similar application including the use of multiple electrodes to stimulate multiple areas simultaneously was known. 
Tippey also fails to explicitly disclose wherein the transcutaneously delivered electrical impulses are configured to delay ejaculation. However, in regards to the limitation "configured to delay ejaculation," a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, Tippey uses transcutaneous electrical stimulation of the perineal body (FIG. 10) to "re-establish neuronal motor and sensory control and to increase the population and fatigue resistance of the type I postural muscle fibres which are responsible for urethral and anal closure. Provision is also made within the preset parameters to strengthen the type II muscle fibres responsible for additional effort, support and reflex closure during physical stress conditions" (col. 5, lines 60-67); and is also disclosed for "treating urinary incontinence" (col. 13, line 25). Therefore, the device of Tippey is considered to be capable of delaying premature ejaculation.
Additionally/alternatively, Lavoisier teaches of a device and method for measuring and treating the rigidity and erection of a penis and arterial-venous flows (Title; Abstract), wherein the device transcutaneously delivers electrical impulses via electrodes (electrodes 56; FIGS. 3-6; para. (0189) "electrode stimulation of the penis P through electrodes 22 positioned under reservoir 3 integral with cuff 12 or electrodes 56 positioned inside ring 50"); wherein the transcutaneously delivered electrical impulses are configured to induce a continuous contraction of the bulbocavernosus muscle of the subject (paras. (0177)-(0184) describe use of electro stimulation to provide muscle contraction in the muscles of the penis of the patient) for treating erectile dysfunction and/or premature ejaculation (see e.g. “for treating a patient with erectile dysfunction or premature ejaculation …” in Paras. [0021]-[0023], also search other recitations of these phrases through Lavoisier) It would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Tippey with the teaching of Lavoisier to be used for treating premature ejaculation (i.e. for delaying ejaculation as claimed by Applicant) and/or erectile dysfunction for the purpose of allowing the device of Tippey to be used to treat multiple ailments and conditions of the urogenital area, thereby enhancing the usefulness and versatility of the device. 
Finally, Tippey in view of Lavoisier fail to specifically teach (1) that the electronic circuitry housing including the battery and controller are integrated with the second surface of the patch, and (2) wherein the circuitry is configured to receive a RF signal and the impulse delivery is in response to the RF signal. However, another reference, Bogie, teaches a flexible, integrated skin patch including electrodes on a lower layer and stimulation control circuitry and a battery on an upper layer (see e.g. the abstract (“… As provided, the device will comprise an integrated power supply and pre-programmable stimulator/control system mounted on the upper face of a flexible polymeric substrate layer. The lower face of the substrate layer will comprise areas of stimulating electrodes, applied using thin film coating techniques …” and Paras. [0017]-[0020] and FIG. 1) and teaches that a RF signal can be used for wireless control purposes (see Para. 28). It would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify the combination of Tippey and Lavoisier (i.e. substantially as discussed in the previous grounds of rejection) to provide an integrated, flexible patch which includes the controller and battery and wireless RF control, as taught by Bogie, because doing so would simplify and enhance the device by eliminating excess external wires, thereby enhancing the comfort of the wearer and reducing the complexity of using the device. Additionally, the Examiner notes that, generally speaking, making physical components adjustable and/or integrated are the types of modifications that courts have held normally require only ordinary skill in the art and hence are considered routine expedients, which reinforces the obviousness of adapting these modifications from Bogie into Tippey in view of Lavoisier. See MPEP § 2144.04(V).

Regarding Claim 4, as discussed already with respect to claim 1, Tippey teaches a device shaped and sized to be attached to the skin surface of the perineum of the subject. Additionally, the Examiner notes that Bogie teaches a skin-worn patch which is specifically flexible to be able to conform to curved skin surfaces. As such, in making the modified device of Tippey in view of Lavoisier and Bogie, it would have been obvious to one of ordinary skill as of the filing date of the invention to provide the appropriate size and shape so that the device could be attached to the desired treatment site, i.e. to the perineum, fitting comfortably between and conforming to each thigh-groin crease of the subject. Additionally, the Examiner also notes that, generally speaking, making changes to size/proportion or shape of physical components are the types of modifications that courts have held normally require only ordinary skill in the art and hence are considered routine expedients (absent evidence of e.g. unexpected results or a change in function). See MPEP § 2144.04(V).

	Regarding Claim 5, see the rejection of claim 1 above, specifically the portion incorporating Bogie’s teachings, in which the device is made wireless and would thus no longer need/have wires extending out. 

Regarding Claim 7, Tippey in view of Lavoisier and Bogie discloses the method of claim 19. Tippey fails to explicitly disclose wherein the electrical impulses induce a continuous contraction of the bulbocavernosus muscle of the subject. 
	Lavoisier teaches of a device and method for measuring and treating the rigidity and erection of a penis and arterial-venous flows (Title; Abstract), wherein the device transcutaneously delivers electrical impulses via electrodes (electrodes 56; FIGS. 3-6; para. [0189] "electrode stimulation of the penis P through electrodes 22 positioned under reservoir 3 integral with cuff 12 or electrodes 56 positioned inside ring 50"); wherein the electrical impulses induce a continuous contraction of the bulbocavernosus muscle of the subject (paras. [0177]-[0184] describe use of electro stimulation to provide muscle contraction in the muscles of the penis of the patient). 
	It would have been obvious to one of ordinary skill in the art as of the filing date of the invention to further modify Tippey in view of Lavoisier and Bogie with the teaching of Lavoisier for the purpose of allowing the device of Tippey to be used to treat multiple ailments and conditions of the urogenital area. 

	Regarding Claim 8, Tippey in view of Lavoisier and Bogie discloses a skin patch structure including two curved cuts (see e.g. FIGS. 4 and 5 of Tippey – the curves at the “top” and “bottom” of these figures may each be considered curved cuts) which helps allow bending of the patch along an axis between the cuts (e.g. an axis which extends vertically down the middle of the patches seen in FIGS. 4 and/or 5 of Tippey).

	Regarding Claims 9 and 13, Tippey and Bogie both teach treatment times overlapping with and/or larger than 0-30 minutes (see Tippey at Col. 1 lines 17-18 and Col. 11 line 39; see Bogie at Para. 27). It would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Tippey in view of Lavoisier and Bogie above to provide a suitable battery capable of generating impulses up to 30 minutes because it would ensure that a variety of appropriate treatment lengths could be successfully delivered. Additionally/alternatively, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal battery capacity and treatment time. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

	Regarding Claims 10-12, in addition to what was discussed above concerning claim 1 (which shares many limitations with claim 10), the Examiner notes that a user who is wearing the device would be fully capable of having intercourse, at which point the claimed limitation of delivering the electrical impulses “during said sexual intercourse” would be met. In other words, the claimed limitation is met simply by a person using the device and otherwise engaging in a routine human activity. Additionally/alternatively, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify the method of Tippey in view of Lavoisier and Bogie to utilize the device at an optimal time, such as within a short amount of time prior to sexual intercourse or during intercourse, to provide treatment to the body at the time when it is most needed. The motivation for doing so would be to allow the patient to properly receive the needed treatment without interruption and at the time when it will be most effective. Particularly, given that Lavoisier is directed to treating ailments directly related to intercourse, it would have been obvious to utilize the device/method of Tippey in view of Lavoisier and Bogie during or near the time of intercourse so that the effect of the therapy could actually have its intended beneficial impact. 

Regarding Claim 14, Tippey in view of Lavoisier and Bogie discloses the method of claim 29. Tippey fails to explicitly disclose wherein the continuous contraction of the bulbocavernosus muscle is a contraction selected from the group consisting of: tetanic, sub tetanic, sub tetanic contraction with smaller oscillations, continuous, and intermittent. 
	Lavoisier teaches of a device and method for measuring and treating the rigidity and erection of a penis and arterial-venous flows (Title; Abstract), wherein the device transcutaneously delivers electrical impulses via electrodes (electrodes 56; FIGS. 3-6; para. [0189] "electrode stimulation of the penis P through electrodes 22 positioned under reservoir 3 integral with cuff 12 or electrodes 56 positioned inside ring 50"); wherein the continuous contraction of the bulbocavernosus muscle is a contraction selected from the group consisting of: tetanic, sub tetanic, sub tetanic contraction with smaller oscillations, continuous, and intermittent (paras. [0177]-[0184] describe use of variable electro stimulation to provide muscle contraction in the muscles of the penis of the patient). 
	It would have been obvious to one of ordinary skill in the art as of the filing date of the invention to further modify Tippey in view of Lavoisier and Bogie with the teaching of Lavoisier for the purpose of allowing the device of Tippey to be used to treat multiple ailments and conditions of the urogenital area.

Regarding Claim 15, the Examiner first notes that the stimulation delivered by Tippey in view of Lavoisier and Bogie must eventually stop, and per the discussion of Bogie’s wireless control above, can be stopped anytime as desired. It logically stands that since the stimulation would be having the effect of inhibiting ejaculation, then a user should/would find it intuitive to send a signal to stop the stimulation at a point in time when they were attempting to ejaculate. Additionally/alternatively, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to stop delivering electrical impulses and evaluate ejaculation so that the efficacy of the treatment could be evaluated (as is well understood in any medical treatment of any kind – the effects of the treatment should be evaluated).

Regarding Claim 16, Tippey in view of Lavoisier and Bogie discloses the method of claim 19, wherein the electrical impulses are a biphasic symmetrical wave (FIG. 15; col. 13, lines 43 "square bi-phasic waveform"). 

	Regarding Claim 17, Tippey in view of Lavoisier and Bogie discloses the method of claim 19, wherein the frequency of the electrical impulses are from 1 to 100 Hz (col. 11, line 35 provides an exemplary frequency "Pulse envelope frequency - Random 5-40 Hz"; and col. 13, lines 50-57 "Pulse Envelope frequency may be selected from any of three types. Type one is a regular fixed frequency rate, for example 10 Hz"). 

	Regarding Claim 18, Tippey in view of Lavoisier and Bogie discloses the method of claim 19, wherein the pulse width of an electrical impulse is from 10 to 500µs (col. 13, lines 49-50 "The Pulse Width may be selectable from, for example, any of one 80, 160, 200, or 320 µsec widths).

	Regarding Claim 19, Tippey in view of Lavoisier and Bogie discloses the method of claim 19, wherein the interphase interval is from 1 to 150µs (col. 14, lines 37-44 "pulses within the envelope are randomly spaced apart from each other, in this example by a period between a first and second pulse being 2 µsecs, the period between the second and third pulse being randomly selected as 10 µsecs, the period between the third and fourth pulse being randomly selected as 6 µsecs, between the fourth and fifth pulse the time is randomly selected as 2 µsecs, and between the fifth and sixth pulse the time is randomly selected as 4 µsecs"). 

	Regarding Claim 20, Tippey in view of Lavoisier and Bogie discloses the method of claim 19, wherein the current of the electrical impulses is from 1 to 60 mA (col. 13, lines 62-64 "intensity may be selectable from the following ranges: 0-30 mA, 0-60 mA, or 0-100 mA").

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,773,072. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same subject matter in slightly different language.
Claims 1-9 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,773,072 in view of Bogie. The ‘072 patent teaches the limitations of claims 1-9 and 12 except for receiving a RF signal and delivering the electrical impulses in response to the received RF signal. Bogie teaches a related compact skin patch stimulation device, as discussed above, including a RF control signal (see Para. 28). It would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify the ‘072 patent claimed invention to allow for RF communication and control, as taught by Bogie, because doing so would predictably enhance the device by adding the convenience of wireless control functionality. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792